Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination filed on February 22, 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed on February 22, 2021 are persuasive (see pages 1-3 of the Remarks). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884